ON REHEARING.
Hooker, J.
As will be seen by the former opinion in this cause (ante, 127), complainant’s bill was dismissed not because of the righteousness of the defendants’ conduct and claims, but because of what appeared to be a design to hinder creditors. Afterwards our attention was called to the fact that the property in controversy was the homestead of the complainant, and a rehearing was granted to consider the question. We cannot consider the affidavit filed as evidence in the case, but we think the evidence in the record, though slight, is sufficient to warrant us in finding that the property was a homestead, and it necessarily follows, under our decisions, that the complainant was at liberty to make such disposition of it as he chose, as it was not subject to the claims of creditors, and his intent would not affect his rights. The bill does not mention the fact that this was a home*131stead, and it was perhaps unnecessary, as it became important only in answer to the defendants’ claim that the conveyance was in fraud of creditors. Upon consideration of this point, we are of the opinion that our former decree did an injustice, and it- is therefore vacated, and one will be entered affirming the decree of the circuit court, with costs. As our attention was not called to the homestead question until the motion for rehearing was made, no costs upon rehearing will be allowed.
The other Justices concurred.